HEDRICK, Judge.
The defendant’s two assignments of error focus on the trial court’s admission of testimony regarding the speed at which he was driving at the time of the accident, and the court’s instruction thereon. The defendant recognizes the general rule that a “ ‘person of ordinary intelligence, who has had an opportunity for observation, is competent to testify as to the rate of speed’ of a motor vehicle.” 1 Stansbury’s N.C. Evidence § 131, at 420 (Brandis rev. 1973) and cases cited thereunder. He argues that the witness, Alphonso Braggs, did not have sufficient opportunity to observe the defendant’s moving vehicle and ascertain its speed at the time of the accident.
Braggs first testified that he was in his upstairs apartment at the northeast corner of 8th and Meares Streets when he heard “the loud sound of a car coming down going south on 8th Street”; that he immediately went to his window facing south and observed the defendant’s car heading south on 8th Street; that he watched as the defendant turned east on Meares Street, drove onto the sidewalk on the southeast corner of the intersection, and *24then crossed Meares Street and came to rest in the yard where the children had been playing. The district attorney then asked the witness what he had noticed about the defendant’s automobile when he first observed it, and Braggs replied that “[i]t was going fast.” The defendant’s objection and motion to strike this testimony was overruled.
In our opinion Braggs had an adequate opportunity to observe the defendant’s automobile in travel, and thus, he was competent to testify as to its fast rate of speed immediately prior to the accident. See Brown v. Neal, 283 N.C. 604, 197 S.E. 2d 505 (1973); Honeycutt v. Strube, 261 N.C. 59, 134 S.E. 2d 110 (1964). The witness’ admission that he has never driven an automobile bears not on the competency of the evidence, but on its probative force. Murchison v. Powell, 269 N.C. 656, 153 S.E. 2d 352 (1967). Furthermore, we find the cases upon which the defendant relies, State v. Becker, 241 N.C. 321, 85 S.E. 2d 327 (1955), and Fleming v. Twiggs, 244 N.C. 666, 94 S.E. 2d 821 (1956), distinguishable since in each of these cases the witness, whose testimony as to speed was excluded, had been distracted in his observation or had observed the vehicle only a few feet before impact.
The defendant also excepted to Braggs’ testimony that in his opinion the defendant’s automobile was travelling in excess of the speed limit. He argues that there was no indication in the record that the witness knew the speed limit in the vicinity in which the accident occurred. Prior to Braggs’ testimony Officer Robert Lee Harris, Jr. of the Wilmington Police Department testified that the “posted speed limit in the area of 8th and Mears [sic] on . . . [28 May 1977] was thirty-five miles an hour.” Braggs testified on cross-examination that he thought the speed limit in the vicinity was thirty-five miles per hour. We think this evidence provided an adequate foundation upon which Braggs could testify that the defendant was driving in excess of the speed limit.
Our disposition of the foregoing assignment is likewise dispositive of the defendant’s assignment regarding the trial court’s instruction on the speed at which the defendant was driving his automobile. In the pertinent portion of the charge the trial judge instructed the jury that it should find the defendant guilty of involuntary manslaughter if, among other things, it found that he “intentionally or recklessly violated the law by either *25operating a vehicle in excess of the speed limit,” or by driving under the influence of an intoxicating beverage. Clearly, Braggs’ testimony that the defendant was travelling at an excessive rate of speed was sufficient to support the quoted instruction. The defendant’s assignments of error challenging the admission of Braggs’ testimony of speed and the instruction thereon are overruled.
We hold that the defendant received a fair trial free from prejudicial error.
No error.
Chief Judge BROCK and Judge ARNOLD concur.